          Case 3:19-cv-05944-VC Document 94 Filed 02/05/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  DESSERTS ON US, INC.,                            Case No. 19-cv-05944-VC
                Plaintiff,
                                                   ORDER DIRECTING PLAINTIFF TO
          v.                                       SUPPORT REQUEST FOR DAMAGES
  KAMFLEX CONVEYOR                                 Re: Dkt. No. 88
  CORPORATION, et al.,
                Defendants.


       Desserts On Us is directed to submit, by February 9 at 5:00 pm, more reliable evidence in

support of its damages request. The submission should address the following issues:

1. The totals provided for the equipment-related damages (the $303,123.42 and $762,579.67)

   do not match the sums of the prices listed in Exhibit A for the relevant items. Explain how

   Exhibit A should be used to get the company’s damages totals, or supplement the record with

   the materials necessary for the Court to understand those totals.

2. The Court is skeptical that Desserts On Us has met its burden of proving that the $762,579.67
   figure discussed at the bottom of page 3 of the motion should be considered damages

   resulting from Kamflex’s conduct. That number reflects the price of “equipment purchased in

   anticipation of obtaining a mechanized cooking packaging system from someone before

   entering the contract with KAMFLEX.” Indeed, the record indicates that Desserts made

   those purchases in May 2017 but didn’t contract with Kamflex until September 2017. Why

   wouldn’t the damages resulting directly from the failed contract (the amount Desserts On Us

   paid Kamflex as well as the cost of equipment it bought specifically for Kamflex’s system)
   put Desserts in the same position it was in before it contracted with Kamflex, a position that
         Case 3:19-cv-05944-VC Document 94 Filed 02/05/21 Page 2 of 2




   includes $762,579.67-worth of equipment purchased “in anticipation” of a cookie packaging

   machine?



       IT IS SO ORDERED.

Dated: February 5, 2021
                                          ______________________________________
                                          VINCE CHHABRIA
                                          United States District Judge




                                             2
